Citation Nr: 0839633	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  03-15 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for a lower back 
disability, currently rated as 20 percent disabling.

2.  Entitlement to an increased evaluation for carpal tunnel 
syndrome of the right hand/wrist, currently rated as 10 
percent disabling.

3.  Entitlement to an increased evaluation for carpal tunnel 
syndrome of the left hand/wrist, rated as 10 percent 
disabling prior to July 22, 2003.

4.  Entitlement to an increased evaluation for carpal tunnel 
syndrome of the left hand/wrist, rated as 20 percent 
disabling as of July 22, 2003.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from April 1993 to July 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA).

When the veteran originally filed her notice of disagreement 
with the RO's rating action, the veteran's left wrist 
disability was rated as 10 percent disabling.  In April 2004, 
the RO issued a rating decision that awarded a 20 percent 
disabling rating for this disorder.  The effective date of 
the action was July 22, 2003.  As this increased rating award 
does not constitute a full grant of all benefits possible, 
and since the veteran has not withdrawn her claim, this issue 
is still pending and remains before the Board.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

In August 2004, the Board remanded all the issues for further 
development.  Such has been completed and this matter is 
returned to the Board for further consideration.

The appeal of the issues of an increased rating for a right 
carpal tunnel syndrome and a left carpal tunnel syndrome as 
of July 22, 2003 is REMANDED to the Agency of Original 
Jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on the part of the veteran.





FINDINGS OF FACT

1.  The veteran's lumbar spine disorder more closely 
resembles a pronounced intervertebral disc disease, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief. 

2.  Prior to July 22, 2003 the veteran's carpal tunnel 
syndrome of the left hand does not resemble a moderate 
incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent evaluation for degenerative 
disc disease of the lumbar spine have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5293 (2002).  

2.  The criteria for a evaluation in excess of 10 percent for 
left hand carpal tunnel syndrome are not met before July 22, 
2003.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8516 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).    

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

In the present case, the veteran's claim on appeal was 
received in March 2002, via a VA examination of that month.  
The RO adjudicated it in August 2002, with notice sent the 
same month.  In this case, the VA's duty to notify was 
satisfied subsequent to the initial AOJ decision by way of a 
letter(s) sent to the appellant on December 2003.  Additional 
notice was sent in August 2004, February 2005 and February 
2006.  The veteran was provided initial notice of the 
provisions of the duty to assist as pertaining to entitlement 
to an increased rating, which included notice of the 
requirements to prevail on these types of claims and of her 
and VA's respective duties.  The duty to assist letter 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
She was advised that it was her responsibility to either send 
medical treatment records from her private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for her.  The 
veteran was also asked to advise VA if there were any other 
information or evidence she considered relevant so that VA 
could help by getting that evidence.  

Although the notice letters were not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of this claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
issued on November 2007 after the notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra.  

The Board acknowledges that the letters sent to the veteran 
in December 2003, August 2004, February 2005 and February 
2006 do not meet the requirements of Vazquez-Flores and are 
not sufficient as to content and timing, creating a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome for the reasons discussed below.   

The veteran was provided detailed information regarding the 
criteria for an increased rating for the claimed 
thoracolumbar spine and left carpal tunnel syndrome disorders 
by the following.  First, the statement of the case sent in 
October 1997, which discussed at length the level of 
disability needed for a higher rating for each disorder, 
including the pertinent criteria in effect for intervertebral 
disc syndrome at the time as well as the symptomatology 
including the amount of motion loss, pain, fatigability or 
neurological abnormalities needed for increased ratings for 
the back.  The criteria for the paralysis, neuritis and 
neuralgia of the ulnar nerve was also discussed in detail.  
Supplemental statements of the case from March 2004, April 
2004, June 2006, and November 2007 likewise discussed the 
criteria and symptoms needed to satisfy the criteria in 
effect for lumbosacral spine pathology, to include the 
revised criteria for such disorders between September 23, 
2002 and September 26, 2003 and as of September 26, 2003, 
which were discussed at length in the June 2006 supplemental 
statement of the case.  These supplemental statements of the 
case discussed how the current medical findings failed to 
meet a higher rating absent evidence of a greater level of 
functional impairment or limitation of motion.  The veteran 
in VA form 9 referenced a decision by the Social Security 
Administration in regards to her increased ratings claims, 
with records from the Social Security Administration 
including details by the veteran about her functional 
limitations caused by these conditions.  She also discussed 
the severity of her conditions in correspondences dated in 
September 2004 and June 2006.  Based on the above, the notice 
deficiencies do not affect the essential fairness of the 
adjudication.  

The veteran, who has representation, had a meaningful 
opportunity to participate in the adjudication of her claims 
such that the essential fairness of the adjudication was not 
affected.  See Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (appellant's representation by counsel "is a factor 
that must be considered when determining whether that 
appellant has been prejudiced by any notice error").  
Therefore, the presumption of prejudice is rebutted.  For 
this reason, no further development is required regarding the 
duty to notify.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA, Social Security and 
private medical records were obtained and associated with the 
claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examinations 
conducted in March 2002 for the carpal tunnel syndrome prior 
to July 22, 2003, and in March 2006 for the back provided 
current assessments of the veteran's condition based not only 
on examination of the veteran, but also on review of the 
records.

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate the claim for higher 
disability ratings, the avenues through which she might 
obtain such evidence, and the allocation of responsibilities 
between herself and VA in obtaining such evidence.  There is 
no additional notice that should be provided, nor is there 
any indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claims 
decided on appeal.  Consequently, any error in the sequence 
of events or content of the notice is not shown to prejudice 
the claimant or to have any effect on the appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matter being decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2008).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2008) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2008) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2008) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2008).

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement. See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part, which becomes 
painful on use, must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  38 C.F.R. § 4.40 (2008).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  38 
C.F.R. § 4.45 (2008).  It is the intention of the VA Schedule 
for Rating Disabilities (Rating Schedule) to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59 (2008).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

In this matter, service connection was granted for a back 
disorder and carpal tunnel syndrome by a June 2000 RO rating 
decision, which assigned an initial 20 percent rating for the 
back and an initial 10 percent rating for the left carpal 
tunnel syndrome.  The present claim for an increased 
disability rating for these disorders is based on a March 
2002 VA examination.  The RO denied increased ratings for 
both issues in an August 2002 rating which the veteran 
appealed.  While the appeal was pending on remand status, the 
RO in an April 2004 rating, granted a 20 percent rating for 
the left carpal tunnel syndrome effective the date of a June 
22, 2003 VA examination, but continued a 10 percent rating 
prior to that date.  The 20 percent rating has remained in 
effect for the lumbar spine disorder.

Computerized tomography (CT) scans dating back to April 1999 
revealed disc pathology, with a disc bulge at L4-5 and L5-S1 
noted in the CT scan from that date.  In regards to her 
carpal tunnel syndrome, she is noted to be right handed and 
underwent left carpal tunnel release surgery in October 1999.

The claim for increased ratings for all issues on appeal was 
the date of the March 12, 2002 VA examinations for the lumbar 
spine and carpal tunnel syndrome.  Among the evidence within 
a year of this examination included VA treatment records from 
November 2001 which noted the veteran to be starting 
treatment at the VA with a history of low back pain (LBP).  
In December 2001, a pain assessment noted chronic LBP and 
carpal tunnel syndrome (CTS) with a history of surgery on the 
left wrist in October 1998.  The rest of the record concerned 
low back pain which was moderate in intensity and described 
as sharp.  The pain interfered with physical activity.  In 
February 2002, a primary medical consult following an 
emergency room (ER) treatment noted pain throughout the 
entire spine with upper and lower extremity numbness.  Notes 
from the ER revealed that she was instructed to rest from 
February 18, 2002 to March 22, 2002.  In March 2002 she was 
seen in the ER for low back pain of 7/10 intensity with 
intermittent weakness in both legs.  

The report of a March 2002 VA hand examination for carpal 
tunnel syndrome gave a history of the left hand having been 
operated on in 1998 and the right hand being operated on in 
1999 for carpal tunnel release.  She now complained of 
swelling of the wrist mostly associated with increased use of 
her hands with repetitive motions such as typing, writing, 
washing dishes.  She complained of numbness of the digits 3 
through 5 and sometimes 1 and 2.  On physical examination 
there was no wasting of the intrinsic muscles of the hands or 
forearm.  There was no deviation of the fingers.  She had 
anterior wrist scar of both wrists which were well healed.  
She could touch her thumb to the tip of each of her fingers 
through 2-5.  She was able to touch the median transverse 
fold with the tips of her fingers.  She had positive Tinels 
and Phalens bilaterally.  She had good hand strength 5/5 
bilaterally, including finger flexors from digits 1-5, 
superficial and deep.  She also had finger extensors from 
digits 1-5.  She had good hook grasp and was able to use both 
hands to grasp, pull, push, twist, write, touch and use for 
expression.  She was able to make a full fist.  She had 0 
degrees extension from digits 1-5, 90 degrees flexion for 
digits 2-5 and on flexion of the joints of the first digit in 
both hands.  The diagnosis was bilateral CTS, status post 
carpal tunnel release, now with symptoms of CTS.  

The report of a March 2002 VA spine examination noted the 
veteran to report her low back pain was worse since the last 
examination.  Her pain was more intense and she had constant 
low back pain described as moderate with occasional 
exacerbations of severe pain.  She woke up frequently at 
night with exacerbation of severe pain.  She complained of 
burning, sharp, low back pain which radiated to all of her 
body, even internal organs.  Her pain radiated to both lower 
extremities, right worse than left and she felt Charlie 
horses and numbness in both legs.  She complained of 
decreased strength in both lower extremities in ambulation, 
but no incontinence.  Precipitating factors for flareups 
included household chores, sweeping, mopping, bending, and 
sitting or standing for long periods.  There were no 
alleviating factors.  She was independent in activities of 
daily living.  Her range of motion was 80 degrees flexion, 15 
degrees extension, 25 degrees left and right lateral flexion.  
She was tender to palpation of the L5 paravertebral muscles 
with no atrophy of the lower extremities.  She had muscle 
testing of 5/5 and 2+ deep tendon reflexes throughout.  
Straight leg raising and Lasegues was negative.  The 
diagnosis was low back pain and lumbar myositis.  

A May 2002 problem list included LBP and CTS but with the 
musculoskeletal examination negative for joint complaints 
with range of motion intact and muscle tone adequate.  In 
June 2002 she was seen for low back pain, with a history 
including CTS.  Regarding the back, a detailed history of the 
injury was given and her complaints included LBP, mid lumbar 
radiating down to both lower extremities, especially the 
right lower extremity (RLE). She had paresthesias mostly in 
the RLE.  She also had them in the hands from her CTS.  She 
indicated her back pain was worsened by chores and driving.  
She was noted to have MRI diagnosing a herniated nucleus 
pulposus at L4-5 and a history of multiple therapies 
including traction without significant improvement.  She was 
said to not be able to perform adequately in any job due to 
multiple joint and muscle pains.  She used Naproxen as needed 
with pain at 10/10.  She walked without an assistive device 
and could do activities of daily living.  She had to use 
stairs to do laundry.  Review of lumbosacral X-rays from 
January 2002 were normal.  She had tenderness to palpation 
over the dorsolumbar IV spaces and paraspinal muscles, SI 
joint regions and the sciatic notches on all movements, 
especially on flexion and extension.  She was positive on 
straight leg raise at 60 degree on the right and 70 degrees 
on the left with radiation to the foot on the right and to 
the thigh on the left.  Reflexes were +2 throughout and 
sensory was grossly intact except for decreased pinprick 
sensation in the right L5 and S1 dermatomes.  She had good 
strength in the lower extremities generally.  The assessment 
was post traumatic low back pain.  Clinically she had pain 
suggestive of a right L5 radiculopathy, but a S1 irritability 
could not be ruled out.  All therapeutic modalities had been 
ineffective.  

The veteran underwent a private neurological evaluation in 
June 2002 for lumbar and cervical pain and was noted to have 
stopped working because of recurrent cervico-lumbar pain and 
hands numbness.  The range of motion was restricted and the 
motor examination revealed increased lumbar muscle tone with 
tenderness to palpation, gait, reflexes and posture normal 
and strength of 5/5 throughout except for a right big toe 
which was weak after a surgery on it.  

An X-ray from June 2002 revealed the L5-S1 disc interspace to 
be moderately narrowed.  There was no evidence of fracture, 
dislocation or spondylolisthesis.  A July 2002 CT scan 
revealed narrowing of the right neural foramina at L4-5 due 
to degenerative disc bulge and hypertrophic changes.  

She continued having problems with low back pain in records 
from July through August 2002, with findings including 
altered gait on walking.  An August 2002 follow-up noted the 
same symptoms and pain of 8/10 intensity only mildly relieved 
by Naproxen.  Findings on physical examination were the same 
as those detailed in June 2002.  She was again seen in the ER 
for low back pain in August 2002.  In November 2002 she was 
referred for electromyograph (EMG) for her chronic low back 
pain described as mid lumbar and radiating down both lower 
extremities, especially down the right foot described as 
10/10.  She had paresthesias mostly in the right leg 
distally.  She also had the paresthesias in both hands 
referable to CTS.  The studies were abnormal showing a 
posterior rami irritability at the right lower lumbar levels.  
There was no electrodiagnostic evidence of motor 
radiculopathy.  

She continued having low back problems reported in 2003, with 
records from July 2003 showing the pain to continue radiating 
down both legs and with hot pain in the back.  She had 
electroshock sensation in the lower extremities.  She 
complained of urinary frequency and some incontinence in the 
past 4-6 weeks.  The pain had gotten worse requiring changes 
in analgesics at the present.  Her pain intensity was at 
10/10 at present.  Her pain limited daily activities and was 
worse at night.  Again she had tenderness to palpation over 
all the areas as previously recorded in June 2002, with 
radiation down the right lower extremity.  She had active 
loss of motion in all movements especially flexion and 
extension with pain on both lumbar areas.  She had positive 
straight leg raises at 30 degrees bilaterally and irradiation 
down to the feet.  A modified straight leg was negative to 90 
degrees and she had bilateral hamstring tightness.  Reflexes 
were +3 throughout the lower extremities except for Achilles 
which was +4.  Sensory was grossly intact.  The assessment 
was follow up of chronic low back pain that has limited her 
activities and she was presently unable to work.  Results 
from earlier electrodiagnostic testing and CT scans were 
noted to basically be negative except for the posterior rami 
irritability on the right lower lumbar levels but no evidence 
of motor radiculopathy.  The CT was noted to show mild 
narrowing of the right foramina at L4-5 due to mild 
degenerative disc bulge.  Also in June 2003 she was treated 
at the ER after she slipped and worsened her back pain, with 
mild swelling, muscle spasm and tenderness to palpation 
noted, as well as decreased range of motion due to back pain.  
However she still had no gross motor or sensory deficit and 
there was no X-ray evidence of acute injury.  She was 
assessed status post slip and was prescribed Percocet and 3 
days bedrest and to avoid activities for the same time 
period.  She was seen again in September 2003 for episodes of 
back pain which was not alleviated with Tramodol, although 
questions regarding her adherence with treatment.  She had 
complaints of sharp, burning pain.  However physical 
examination revealed intact range of motion, adequate muscle 
tone and no deformity or posture abnormalities and no gross 
sensorimotor deficits.  She continued to be assessed with 
chronic LBP uncontrolled with occasional exacerbations.  

The report of a November 2003 VA spine examination noted 
complaints of low back pain worsening since the last VA 
examination.  She had a prescription of bedrest for 3 days by 
an emergency doctor since the last examination.  She also had 
several episodes of severe low back pain requiring bedrest.  
She reported constant low back pain from moderate to severe, 
described as burning, pressure like sensation, with deep pain 
and an occasional inability to walk.  She indicated that 
household chores like mopping and sweeping caused flareups.  
The back pain radiated down both calves, right worse than 
left and she had numbness of the right great toe.  There were 
complaints of urinary dribbling but no incontinence.  She 
treated with various medications and her flareups 
occasionally rendered her unable to walk or do household 
chores.  She had no associated features or symptoms such as 
weight loss, malaise, dizziness or visual disturbance.  She 
did complain of stomach upset.  She used a lumbar corset as 
needed.  She was able to walk no more than 5 minutes.  There 
were no falls from back pain although occasional loss of 
balance.  She was noted to be unemployed, receiving Social 
Security disability benefits due to back pain, arm problems 
and psychiatric problems.  She could perform activities of 
daily living.  She needed some help with shoes and socks and 
had difficulty doing things that required her to bend towards 
her legs and feet.  

On physical examination she walked slowly with an antalgic 
gait, without any assistive devices.  She had symmetry in 
rhythm and appearance.  Her range of motion was 90 degrees 
flexion, and 10 degrees in all other motions in all 
directions.  She had increased pain in repeated forward 
flexion and all other movements.  Objectively there were 
spasms, tenderness to palpation from L3 to S1 paravertebral 
muscles.  She was noted to have guarding of the paravertebral 
muscles, but had preserved spinal contour.  Her antalgic gait 
was not due to spasms.  There was no abnormal spinal contour, 
ankylosis, fixed deformity or postural abnormality.  
Neurologically she had decreased pinprick from L1-S2 
bilaterally throughout legs.  Motor exam was normal with 5/5 
strength and 2+ reflexes.  Straight leg and Lasegues were 
painful but negative.  There was no mention of any 
incapacitating episodes.  The diagnoses was L4-5 degenerative 
disc disease when indicated and lumbar myositis.  

The veteran continued with complaints of low back pain from 
December 2003 when she was seen for an exacerbation of back 
pain with examination revealing her gait to be altered and 
spasm in her shoulders noted.  However she still showed no 
postural abnormalities.  In February 2004 she was seen for 
LBP with the X-ray, CT and EMG results from earlier noted, 
and physical examination revealing motion limited in all 
direction due to pain with flexion to 20 degrees, no 
extension and full range in the lower extremities.  She was 
unable to perform a regular straight leg raise, but could do 
a modified straight leg to 90 degrees with back pain and 
hamstring tightness bilaterally.  Sensory was intact to 
pinprick and on palpation her pain was mainly localized to 
pelvic soft tissue.  She was assessed with chronic lumbar 
pain who returned with the same complaints but with no acute 
neurological deficits, except the loss of the right S1 which 
could be attributed to old S1 radicular process.  She did 
present marked stiffness and diffuse weakness which could be 
due to a deconditioning syndrome associated to chronic back 
pain.  She was referred to physical therapy in March 2004 for 
her low back pain with radiation down both legs but more so 
in the right down to the foot.  On initial assessment she had 
pain at 7/10 down to both hips bilaterally, tenderness, spasm 
and positive straight leg raise to 30 degrees right and 50 
degrees left, but with full 5/5 muscle strength.  She 
underwent physical and occupational therapy which included 
pool exercises through May 2004.  In June 2004, she reported 
some improvement with her pain but was still having pain with 
physical activities.  She was noted to have missed several 
physical therapy appointments for personal problems.  She had 
pain at 7/10 levels and a slow gait.  Her motion of the spine 
was limited in all directions from pain, with flexion at 20 
degrees and extension to 15 degrees.  Pain was localized to 
the pelvic soft tissue and S1 joints.  She was assessed with 
mild improvement in low back pain since February 2004.  

She continued with physical therapy through July 2004, and 
was seen in the ER that month for LBP of 8/10 radiating down 
the right leg.   In August 2004 she was noted to have 
increased her trunk flexibility through physical therapy, but 
her pain was still constant around 5-6.  She also had a 
decrease of straight leg raise and increased hamstring 
shortening.  Goals were only partially achieved by physical 
therapy.  She continued to be prescribed home exercises and 
TENS unit.  Another August 2004 note for reevaluation said 
that the physical therapy did not help and she had continued 
back pain with right lower extremity radiation.  Physical 
examination continued to show limited motion with 30 degrees 
flexion, 15 degrees extension, 15 degrees left lateral 
bending and 20 degree right lateral bending.  Straight leg 
was positive on the right and she had hamstring tightness.  
She was assessed with evidence of lumbar radiculopathy with 
MRI to be requested.  In view of multiple therapies having 
failed, plans included a consult for epidural block.  In 
December 2004 she was noted to have continued back pain, slow 
movement, and limited motion.  MRI findings were of focal 
central disc protrusion creating thecal sac impingement 
without evidence of neural foramina or central spine canal 
stenosis.  The assessment was L5-S1 disc herniation with pain 
at a level of 6/10.  

A December 2004 neurological evaluation noted low back pain 
was always present in varying degrees of severity with 
radiation to either leg, but worse on the right.  Any 
activity such as bending, straining, prolonged sitting, 
standing and walking aggravated pain.  Her sensory and motor 
tests were normal and there was no tenderness or deformity of 
the back.  She did have moderate paravertebral spasm and 
positive straight leg at 60 degrees bilaterally.  She was 
diagnosed with chronic lumbosacral strain, possible herniated 
nucleus pulposus.  

Disability reports for the Social Security Administration 
filled out in May 2004 and September 2004 revealed the 
veteran to indicate that due to her back pain and 
radiculopathy, she was restricted from standing or walking 
more than 20 to 30 minutes, and had trouble doing tasks that 
required bending over, such as putting on shoes and socks.  
She indicated that she needed help with bathing and toileting 
during exacerbations and sometimes used a cane.  She said 
that her partner did tasks like shopping, chores and cooking.   
She indicated she has constant pain which sometimes causes 
her right foot to go numb and she sometimes had numbness to 
the left foot.  

In May 2005 the veteran began receiving epidural injections 
for her chronic low back pain and chronic right lumbar 
radiculopathy.  She was noted to have complaints of pain of 
7/10 at the time, and was tender to palpation along with 
having limited motion in all directions.  She also had 
decreased sensory in the right lower extremity L5 
distribution with motor decreased to 4/5 in right and left 
extremities.  In June 2005 she had follow up after trapezoid 
injections with good response that only lasted a few days.  
She was still awaiting anesthesia for a nerve block and would 
be given TENS for pain control.  

The report of a March 2006 VA spine examination noted the 
history of low back pain persisting since 1983 and becoming 
more intense and frequent.  Her pain was located at the 
paravertebral muscles of the lumbosacral spine and radiated 
to the right lower extremity.  She indicated the pain lasted 
about 6-8 hours a day and was shock like and stabbing in 
fashion.  Treatment was with gababentin with mild relief.  
She had flareups about once or twice a week, lasting about 3-
4 hours, brought about by prolonged standing, bending 
forward, sitting or cloudy or rainy days.  It was relieved by 
medications, heat, TENS unit and sometimes physical therapy.  
There was no additional loss of motion during flareups.  She 
denied any general malaise, dizziness, visual disturbances, 
bladder or bowel complaints.  She walked without assistive 
devices or braces.  She could walk about 10 to 20 minutes.  
She denied unsteadiness, or history of injury or surgery.  
She was independent in activities of daily living and self 
care.  She was not working since 2 years ago when she began 
to receive Social Security disability benefits for 
neuropsychiatric condition or depression and also due to 
lumbar pain condition.  

Physical examination revealed no evidence of ankylosis, 
abnormal kyphosis, reversed lordosis or scoliosis.  All 
ranges of motion began from 0 degrees.  She had flexion to 60 
degrees which was painful from 40 to 60 degrees with a 30 
degree functional loss from pain.  Extension, lateral flexion 
in both directions and rotation in both directions were all 
to 15 degrees and were painful from 0 to 15 degrees with a 15 
degree functional loss due to pain.  Regarding functional 
limitations by pain, fatigue, instability etc, on repetitive 
performing flexion in standing position, she had pain and 
grimacing without evidence of fatigue, weakness, 
incoordination or further functional loss.  She was able to 
bend forward although with pain.  She could perform dressing 
and untie and tie her shoes.  She could perform below the 
waist activities with pain.  

Sensory examination revealed her to be neurologically intact 
to pinprick in both lower extremities.  Motor examination 
showed no atrophy, normal tone and 5/5 strength proximally 
and distally in both lower extremities.  Her deep tendon 
reflexes were 2+ and symmetrical in both lower extremities.  
Lasegues was negative bilaterally.  She denied having been 
hospitalized for intervertebral disc syndrome in the past 
year.  She did report having to go to the ER on several 
occasions for excruciating pain in the lumbosacral area.  She 
was seen in the hospital at least 3 times in the past year 
and received intramuscular injections for pain.  She was 
prescribed bedrest not lasting more than 2-3 days during such 
episodes.  She said she has not lately been in the hospital 
seeking pain killers for her spine.  She denied bowel or 
bladder disturbances during flareups and also denied any 
neurological deficits, sciatica or weakness or paresthesias.  
She claimed the pain was localized at the paravertebral 
lumbar spine muscles and sometimes radiated through the right 
thigh.  However there were no symptoms such as foot numbness, 
weakness or inability to ambulate.  The examiner reviewed a 
July 2002 lumbosacral CT showing mild narrowing of the right 
neural foramina at L4-5 due to mild degenerative disc bulge 
and hypertrophic changes of the posterior elements.  X-rays 
from July 2003 were normal.  The diagnosis was lumbosacral 
strain, myositis and DJD lumbosacral spine, and bulging disc 
at the L5-L4 level.  

Private treatment records from 2005 through 2006 reflect that 
the veteran was treated at the ER for intense back pain at a 
level 8 and was observed having difficulty walking.  Her pain 
radiated towards her legs.  The ER records reflect that the 
episode of flareup happened after she had been doing house 
cleaning and began having back pains radiating towards both 
legs.  

VA treatment records from 2006 to 2007 reflect chronic back 
pain noted in an October 2006 treatment record.  In February 
2007 she was treated for back pain that was intermittent and 
at a current level of 6.  In June 2007 she was again seen for 
pain in her back that was dull, burning and intermittent at a 
current level of 7.

A.  Lumbar Spine--Analysis

During the pendency of this appeal, revisions were made to 
the Rating Schedule for intervertebral disc syndrome.  
Effective September 23, 2002, the criteria for adjudicating 
intervertebral disc syndrome was revised.  Furthermore, on 
August 26, 2003, the rating criteria for all spinal 
disabilities, including intervertebral disc syndrome were 
revised.  

In an opinion, VAOPGCPREC 7-2003, VA's General Counsel issued 
a holding that where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  The Court has stated that when 
the Board addresses in its decision a question that was not 
addressed by the RO, the Board must consider the question of 
adequate notice of the Board's action and an opportunity to 
submit additional evidence and argument.  If not, it must be 
considered whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In addition, 
if the Board determines that the claimant has been prejudiced 
by a deficiency in the statement of the case, the Board 
should remand the case to the RO pursuant to 38 C.F.R. § 
19.9, specifying the action to be taken.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre- 
dates or post-dates a pertinent change to VA's Rating 
Schedule.

Under the previous Diagnostic Code 5293, effective prior to 
September 23, 2002, intervertebral disc syndrome, moderate 
with recurring attacks warrants a 20 percent disability 
rating, severe with recurring attacks and intermittent relief 
warrants a 40 percent disability rating, and pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief 
warrants a 60 percent disability evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002).

Under new Diagnostic Code 5293, effective September 23, 2002 
to September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months warrant a 20 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
warrant a 40 percent disability evaluation.  Incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months warrant a 60 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so. 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating.  
Diagnostic Code 5243 (2008)).

Other potentially applicable diagnostic codes under the pre-
September 26, 2003 criteria include as follows:

Diagnostic Code 5295 provides that a 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position.  A 40 percent rating may be assigned 
when there is severe lumbosacral strain with a listing of the 
whole spine to the opposite side, positive Goldthwaite' s 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes 
or narrowing with irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2003) (effective prior to 
September 26, 2003).

Diagnostic Code 5292 provides a 20 percent rating for a 
moderate lumbar spine limitation of motion.  A 40 percent 
rating may be assigned for a severe lumbar spine limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003) 
(effective prior to September 26, 2003).

The Board notes that a 40 percent evaluation is warranted for 
favorable ankylosis and a 50 percent evaluation is warranted 
for unfavorable ankylosis of the lumbar spine under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003) 
(effective prior to September 26, 2003).  In addition, 60 and 
100 percent evaluations are warranted for residuals of a 
fractured vertebra with or without cord involvement.  38 
C.F.R. § 4.71a, Diagnostic Code 5285 (2003) (effective prior 
to September 26, 2003).  More over, 60 and 100 percent 
evaluations are warranted for complete bony fixation of the 
spine in a favorable angle or an unfavorable angle with 
marked deformity with or without involvement of other joints.  
38 C.F.R. 
§ 4.71a, Diagnostic Code 5286 (2003) (effective prior to 
September 26, 2003).

Disability evaluations are based on functional impairment.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2008).  Functional 
impairment may be due to less or more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  See id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of function due to 
pain on use, including during flare-ups.

Based upon review of the evidence and with application of 
reasonable doubt, the Board finds that the evidence supports 
a 60 percent rating for the veteran's lumbar spine disability 
throughout the pendency of this appeal.  The Board finds that 
in this case the criteria prior to the change for 
intervertebral disc syndrome is the more favorable rating.  A 
review of the veteran's medical records and VA examination 
reports suggest that the veteran suffers from a pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  Since the claim was 
filed in March 2002, the records and examination reports show 
that the veteran's low back condition with radiation to both 
lower extremities, but particularly the right lower 
extremity, persistently results in severe pain, muscle spasm 
and neurological findings referable to the diseased disc as 
shown in the lower extremity manifestations.  

The symptoms have been shown to be nonresponsive to physical 
therapy and other treatment modalities, including epidural 
injections which only provided temporary relief.  The 
symptoms have been repeatedly shown to cause very severe loss 
of motion, particularly shown in the records from June and 
July 2004.  Her pain level consistently was shown to be at a 
level 6 or above, with levels frequently spiking up to an 
8/10 to 10/10 in intensity in the records from 2002 to the 
more recent records in 2006, as detailed above.  The symptoms 
were shown to result in functional limitations such as 
restricting her ability to do any tasks that required 
bending, including tying shoes, and there were times during 
flareups that she required assistance in task such as 
toileting.  

The evidence overall more closely resembles that the criteria 
of a 60 percent rating under Diagnostic Code 5293 in effect 
prior to September 23, 2002.  There is no evidence that the 
veteran suffers from residuals of a fractured vertebra with 
cord involvement, bedridden or requiring leg braces, thus a 
higher rating is not warranted under Diagnostic Code 5285 in 
effect prior to September 26, 2003.  Nor is there evidence of 
ankylosis at an unfavorable angle with marked deformity 
involvement of other joints, thus a higher rating is not 
warranted under Diagnostic Code 5286 in effect prior to 
September 26, 2003.

The Board now turns to whether a rating above 60 percent is 
warranted under the revised Diagnostic Code 5293, effective 
September 23, 2002 to September 25, 2003. 

The Board notes that the revised regulations in effect during 
this period allow for a consideration of an increased rating 
based on incapacitating episodes.  The veteran is now in 
receipt of the maximum rating based on such episodes.  See 
38 C.F.R. § 4.71a (2002-2003).  

As discussed above, the revised Diagnostic Code 5293, 
effective September 23, 2002 to September 25, 2003, provides 
an alternative to evaluating lumbar spine disorders based on 
incapacitating episodes.  The veteran's degenerative disc 
disease can also be evaluated based on separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, if this provides 
for a higher evaluation than that based on incapacitating 
episodes.  Thus the Board shall consider whether the combined 
orthopedic and neurological manifestations shown can combine 
to a rating higher than 60 percent.   

A review of the evidence reflects that the orthopedic 
manifestations, namely limitation of motion, to include 
limitation due to pain, could provide for as much as a 
separate 40 percent rating based on Diagnostic Code 5292, 
which remained in effect during this time span.  In order to 
meet the criteria for a 40 percent rating, the limitation of 
motion must be severe and the evidence has shown the 
limitation of motion to be severe, particularly on flexion, 
persistently shown in the treatment records throughout 2004, 
although the VA examinations from November 2003 and March 
2006 did show a fluctuation of the flexion with a high of 90 
degrees in November 2003 with the rest of the motions limited 
to 10 degrees, and a painful 40 degrees of flexion, with the 
rest of the motions limited to 15 degrees in March 2006. 
Overall, the evidence shows that the veteran's lumbar spine 
disorder meets the criteria for a 40 percent rating under 
Diagnostic Code 5292 in effect between September 23, 2002 to 
September 25, 2003.  This is the maximum allowable rating 
under this criteria.  

The veteran's lumbar spine disability likewise meets the 
criteria for a 40 percent rating under the General Rating 
Formula for Diseases and Injuries of the Spine (General 
Rating Formula) in effect since September 25, 2003, in that 
her forward flexion was limited to 30 degrees or less.  See 
38 C.F.R. § 4.71a. Diagnostic Code 5243 (2005).  However, a 
higher rating of 50 percent is not warranted under the 
General Rating Formula, as her lumbar spine disability is not 
shown to result in an unfavorable ankylosis of the entire 
thoracolumbar spine.  

Thus, the evidence reflects that the veteran's orthopedic 
manifestations are 40 percent disabling under the old and new 
criteria.  

The Board now determines whether there should be a separate 
evaluation of the veteran's claimed radiculopathy.  If so 
such evaluation can only be granted effective September 23, 
2002, and would be rated under the provisions of 38 C.F.R. 
Part 4, Diagnostic Code 8520 as analogous to impairment of 
the sciatic nerve.  Under Diagnostic Code 8520, pertaining to 
paralysis of the sciatic nerve, mild incomplete paralysis 
warrants a 10 percent disability rating, moderate incomplete 
paralysis warrants a 20 percent disability rating.  See 38 
C.F.R. § 4.121a, Diagnostic Code 8520 (2005).

Upon review of the evidence, the Board finds that the 
neurological manifestations generally affecting the right 
leg, and with some occasional symptoms affecting the left 
leg, but repeatedly shown to be more symptomatic in the 
right.  The findings include pain radiating down the leg, 
with impaired sensations to light touch and EMG studies from 
November 2002, while not showing motor radiculopathy per se, 
instead show positive rami irritability to the right lower 
lumbar levels.  These manifestations, described in detail 
above resemble no more than a mild incomplete paralysis and 
would warrant no more than a 10 percent evaluation for the 
right leg.  For the left leg, as this is less symptomatic, 
with only occasional pain and numbness down this leg, with no 
objective manifestations, this would be less than a mild 
incomplete paralysis and would not warrant a compensable 
evaluation.  As per the right leg involvement, there is no 
evidence of a moderate paralysis as there right lower 
extremity's muscle strength was repeatedly normal and there 
was no atrophy or diminished reflexes.  Thus a 10 percent 
rating would be warranted for the right leg only.

The Board also notes that the evidence has shown some 
instances of urinary incontinence/dribbling attributed to the 
lumbar spine condition, which must be considered.  Such 
symptoms are rated as voiding dysfunction. 38 C.F.R. § 
4.115b, Part 4, DC 7518.

Pursuant to 38 C.F.R. § 4.115a, voiding dysfunction is to be 
rated as urine leakage, frequency, or obstructed voiding.  
Voiding dysfunction due to continual urine leakage, post 
surgical urinary diversion, urinary incontinence, or stress 
incontinence, is to be assigned a 20 percent rating when the 
condition requires the wearing of absorbent materials which 
must be changed less than two times a day; a 40 percent 
rating when the condition requires the wearing of absorbent 
materials which must be changed two to four times a day; and 
a maximum rating of 60 percent when the condition requires 
the use of an appliance or the wearing of absorbent materials 
which must be changed more than four times a day.  38 C.F.R. 
§ 4.115a.

Voiding dysfunction due to urinary frequency is to be 
assigned a 10 percent rating when there is a daytime voiding 
interval between two and three hours or awakening to void two 
to three time a night, a 20 percent rating when there is a 
daytime voiding interval of one and two hours, or there is 
awakening to void three to four times per night; and a 
maximum rating of 40 percent when there is a daytime voiding 
interval of less than one hour, or there is awakening to void 
five or more times per night. 38 C.F.R. § 4.115a.

In this case, the urinary symptoms are limited to an episode 
in July 2003 wherein the veteran complained of urinary 
incontinence of an unknown frequency and severity of four to 
six weeks duration, and an instance of urinary dribbling 
without incontinence noted in the November 2003 VA 
examination.  No urinary complaints are cited after that date 
and the most recent VA examination of 2006 revealed no 
bladder complaints.  Thus the urinary symptoms would not 
warrant a compensable rating under 38 C.F.R. § 4.115a.  

The Board finds that combining the orthopedic and 
neurological manifestations of the veteran's lumbar spine 
adds to a total of 50 percent disabling, when adding the 40 
percent rating for orthopedic impairment, the 10 percent for 
the right leg impairment, the 0 percent for the left leg 
impairment and the 0 percent for the bladder impairment.  See 
38 C.F.R. § 4.25 (2008).  Thus consideration of separate 
ratings for the neurological manifestations under the revised 
criteria is less favorable to the veteran in this case when 
they are combined with the orthopedic manifestations, as the 
combined rating is less than the 60 percent rating currently 
assigned for Diagnostic Code 5293 in effect prior to 
September 23, 2002.   

Consideration of separate ratings for the neurological 
manifestations is not appropriate in this instance where a 60 
percent rating is being awarded under the pre September 23, 
2002 criteria for intervertebral disc syndrome, which already 
contemplates both orthopedic and neurological manifestations.  
A separate rating for neurological manifestations would 
violate the rule against pyramiding in this case.  See 
38 C.F.R. § 4.17.  

In sum, the evidence supports a 60 percent rating for the 
veteran's lumbar spine disability for the veteran's lumbar 
spine degenerative disc disease under 38 C.F.R. § 5293 in 
effect prior to September 23, 2002.  There is no need to 
discuss staged ratings in this instance where the evidence 
reflects a 60 percent rating is warranted from the pendency 
of this appeal.

B.  Left Carpal Tunnel Syndrome Prior to July 22, 2003

The veteran's carpal tunnel syndrome is rated under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8516 which assigns a 10 percent 
rating for incomplete paralysis of the ulnar nerve, 
bilaterally.  For moderate incomplete paralysis, 30 and 20 
percent ratings are assigned for major and minor sides, 
respectively.  Incomplete severe paralysis warrants a 40 
percent rating and 30 percent assigned for major and minor 
sides, respectively.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than that for complete paralysis for a particular nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  38 C.F.R. § 4.124a.

Based on a review of the evidence, the Board finds that a 
rating in excess of 10 percent disabling is not warranted for 
left carpal tunnel syndrome prior to July 22, 2003.  The 
March 2002 VA examination showed no wasting of muscles, good 
hand strength and good range of motion of the fingers as well 
as good use of the hand.  She was able to make a fist and 
grasp items without problems.  Her symptoms primarily were of 
numbness of the digits 3 through 5 and sometimes 1 and 2, 
along with positive Tinels and Phalens signs.  Additionally 
the treatment records prior to July 22, 2003 do not show any 
significant symptomatology of left carpal tunnel syndrome, 
but merely mention this as part of a general problem list.  
Thus the evidence fails to show that the left carpal tunnel 
syndrome results in moderate incomplete paralysis prior to 
July 22, 20003.  

Extraschedular Consideration

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.  

The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R 
§ 3.321(b)(1) (2008).  In this case, the Rating Schedule is 
not inadequate for evaluating the veteran's lumbar spine 
disability.  In addition, it has not been shown that the 
lumbar spine disability or the carpal tunnel syndrome of the 
left hand prior to July 2002, 2003, has required frequent 
periods of hospitalization or has produced marked 
interference with all types of employment.  


ORDER

A 60 percent rating for degenerative disc disease of the 
lumbosacral spine is granted for the entire appeal period, 
subject to the laws and regulations governing the payment of 
monetary benefits.

Entitlement to a rating in excess of 10 percent disabling for 
left carpal tunnel syndrome prior to July 22, 2003 is denied.  


REMAND

In regards to the issues of entitlement to a rating in excess 
of 10 percent disabling for right carpal tunnel syndrome and 
in excess of 20 percent disabling for left carpal tunnel 
syndrome as of July 22, 2003, the Board finds that further 
development is needed.  In this case the most recent VA 
examination for the hands is dated in July 2003 and is now 
over 5 years old.  Additionally, the evidence submitted since 
that examination suggests continued symptomatology and a 
possible worsening of symptoms.  VA has a duty to provide the 
veteran with a thorough and contemporaneous medical 
examination, one that takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In light of the need to remand these 
matters for further development, additional notice should 
specifically address the issues on appeal.  

In addition, there has been a recent decision by the Court 
addressing increased rating claims, Vasquez-Flores v. Peake, 
22 Vet. Ap. 37, 2008, which points out that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, supra.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must send the appellant a 
corrective notice, that explains (1) the 
information and evidence not of record 
needed to establish an effective date, if 
an increased rating is granted on appeal, 
as outlined by the Court in Dingess, 
supra, (2) that she can submit medical or 
lay evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
claimant's employment and daily life, (3) 
generally, the criteria necessary for 
entitlement to a higher disability 
rating, (4) that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life, and (5) types of medical and lay 
evidence that the claimant may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization.  Vazquez-
Flores, supra. 

The notice must also (1) inform her of 
what she needs to provide; and (2) what 
information VA has or will provide.  The 
claims file must include documentation 
that there has been compliance with the 
VA's duties to notify and assist a 
claimant as specifically affecting the 
issues on appeal.

2. The AOJ should request the veteran to 
provide information about her medical 
treatment for her carpal tunnel syndrome 
currently on appeal and after obtaining 
necessary authorization, attempt to 
obtain the records of all VA and/or 
private medical treatment for these 
disorders from 2007 to the present time.  
If the above-mentioned records are not 
available, that fact should be entered in 
the claims file.

3.  Thereafter after completion of the 
above, the AOJ should schedule the 
veteran for a VA neurological disorders 
examination(s), to determine the nature 
and extent of the veteran's service 
connected bilateral carpal tunnel 
syndrome.  The claims file, this remand, 
and treatment records must be made 
available to the examiner(s) for review 
of the pertinent evidence in connection 
with the examination(s), and their 
reports should so indicate.  All 
indicated tests or studies deemed 
necessary for an accurate assessment 
should be done.  The neurological 
examiner is to assess the current nature 
and extent of severity of the veteran's 
neurological impairment related to his 
service-connected bilateral carpal tunnel 
syndrome in accordance with the latest 
AMIE worksheet for rating neurological 
disorders.  The Diagnostic Codes 
applicable to nerve impairment 
distinguish the types of paralysis-- 
complete and incomplete.  Under 
incomplete paralysis, the degree of 
paralysis is further broken down into 
three or four categories: severe, 
moderately severe, moderate, and mild.  
With these categories in mind, the 
examiner should classify the appellant's 
upper extremity impairments, 
distinguishing among the categories and 
using the results of all pertinent 
testing of record.  The examiner must 
provide a comprehensive report including 
complete rationales for all conclusions 
reached.  

4.  Following completion of the above 
development, the AOJ should readjudicate 
the veteran's claims.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a supplemental 
statement of the case, which reflects 
consideration of all additional evidence 
received and all applicable regulations.  
It must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action by the veteran is required until she receives further 
notice; however, the veteran is advised that failure to 
cooperate by reporting for examination without good cause may 
result in the denial of the claim(s). 38 C.F.R. § 3.655 
(2008).  The appellant and his representative have the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


